Exhibit 10.30
FLOWSERVE CORPORATION
AMENDED AND RESTATED OFFICER SEVERANCE PLAN

 



--------------------------------------------------------------------------------



 



FLOWSERVE CORPORATION
AMENDED AND RESTATED OFFICER SEVERANCE PLAN
Article I
Introduction
     Flowserve Corporation (the “Company”) established and adopted the Flowserve
Corporation Officer Severance Plan (the “Plan”), effective as of January 1,
2007, to provide financial and transitional assistance to Eligible Officers who
separate from the Company or an Affiliate due to a Reduction-in-Force or due to
a termination of employment without Cause (as defined herein) in order to assure
the Company of the continued attention and dedication to duty of Eligible
Officers and to ensure the continued availability of service by Eligible
Officers during periods of work force reduction or reorganization. The Company
hereby amends and restates the Plan as set forth herein effective as of
January 1, 2009 (the “Effective Date”). This Plan is intended to constitute an
“employee welfare benefit plan,” as defined in Section 3(1) of the Employee
Retirement Income Security Act of 1974, as amended.
     Except as otherwise provided below, as of the Effective Date, the Plan
replaces any and all severance pay plans, policies, practices, arrangements or
programs, written or unwritten, that the Company may have had in effect for its
Eligible Officers from time to time prior to the Effective Date; any Eligible
Officer whose employment is terminated on or after the Effective Date shall not
be entitled to any severance benefits other than those set forth herein.
Notwithstanding the foregoing, nothing in this Plan shall adversely affect the
rights an individual Eligible Officer may have to severance payments under the
Flowserve Corporation Executive Officer Change in Control Severance Plan (or any
successor plan thereto) (the “CIC Plan”) or any written agreement executed by
and between the Employer and that Eligible Officer (a “Severance Agreement”),
including, without limitation, any Restrictive Covenant Agreement by and between
the Company and an Eligible Officer; provided, however, that in the event any
Eligible Officer that is a party to a Severance Agreement or who is eligible for
benefits under the CIC Plan suffers a termination of employment and is entitled
to and is receiving the severance benefits intended to be provided under his or
her Severance Agreement or the CIC Plan, such Eligible Officer shall not be
entitled to receive severance benefits pursuant to this Plan, unless such
Eligible Officer is entitled to severance benefits pursuant to a Restrictive
Covenant Agreement, in which case, such Eligible Officer shall receive benefits
under such agreement first, and then shall be eligible for benefits under this
Plan to the extent such benefits are not duplicative of the benefits previously
paid pursuant to such agreement, with the maximum severance benefits payable to
such Eligible Officer under both the Plan and such agreement equal to the
maximum aggregate benefit payable to such Eligible Officer under this Plan.
Article II
Definitions
     The words used in this Plan shall have the respective meanings set forth
below unless the context clearly indicates otherwise. Except as otherwise
indicated by the context, any masculine terminology used herein also includes
the feminine and vice versa, and the definition of any term herein in the
singular shall also include the plural, and vice versa.
     Section 2.1 Administrator means the Senior Vice President, Human Resources,
or, if the claim for benefits hereunder affects the Senior Vice President, Human
Resources, such entity or individual as may be designated by the Organization
and Compensation Committee.

 



--------------------------------------------------------------------------------



 



     Section 2.2 Affiliate means any Subsidiary or Parent of the Company that
has been designated to participate in the Plan by the Administrator, and has
adopted the Plan pursuant to Article V hereof.
     Section 2.3 Appeals Administrator means the Chief Executive Officer of the
Company, or, if the claim for benefits hereunder affects the Chief Executive
Officer, such entity or individual as may be designated by the Organization and
Compensation Committee.
     Section 2.4 Cause means: (a) the willful and continued failure by an
Eligible Officer to substantially perform his or her duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Eligible Officer by the Company’s board of directors (the “Board”) which
specifically identifies the manner in which the Board believes that he or she
has not substantially performed his or her duties; or (b) the willful engaging
by an Eligible Officer in conduct materially and demonstrably injurious to the
Company, monetarily or otherwise; provided, however, that if the Eligible
Officer has entered into an employment agreement that is binding as of the date
of the event or action otherwise determined to be “Cause,” and if such
employment agreement defines “Cause,” such definition of “Cause” shall apply. No
act, or failure to act, shall be considered “willful” if, in the Eligible
Officer’s sole judgment, the action or omission was done, or omitted to be done,
in good faith and with a reasonable belief that his or her action or omission
was in the best interest of the Company. Notwithstanding the foregoing, the
Eligible Officer shall not be deemed to have terminated for Cause unless and
until there shall have been delivered to him a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
authorized membership of the Board, at a meeting of the Board, called and held
for the purpose (after reasonable notice to the Eligible Officer and an
opportunity for the Eligible Officer, together with counsel, to be heard before
the Board), finding that in the good faith opinion of the Board the Eligible
Officer was guilty of conduct set forth above in clause (a) or (b) of this
Section 2.3, and specifying the particulars thereof in detail.
     Section 2.5 Code means the Internal Revenue Code of 1986, as amended.
     Section 2.6 Company means Flowserve Corporation.
     Section 2.7 Disability means a long-term disability as defined in and
meeting the terms and conditions of the appropriate plan of the Company that
provides long-term disability benefits to the Company’s eligible employees (or,
as set forth in any successor plans), as applicable to the Eligible Officer, or,
if no long-term disability plan is in place or is applicable to the Eligible
Officer, a physical or mental condition resulting from bodily injury, disease,
or mental disorder which prevents the Eligible Officer from performing his or
her duties of employment for a period of six (6) continuous months, as
determined in good faith by the Administrator, based upon medical reports or
other evidence satisfactory to the Administrator.
     Section 2.8 Eligible Officer means an Officer who:
     (a) is terminated by the Company or an Affiliate in connection with a
Reduction-in-Force, or
     (b) is terminated by the Company or an Affiliate without Cause.
     Section 2.9 ERISA means the Employee Retirement Income Security Act of
1974, as amended.

2



--------------------------------------------------------------------------------



 



     Section 2.10 Officer means senior executive officers or other corporate
officers of the Company or an Affiliate.
     Section 2.11 Organization and Compensation Committee means the committee
designated by the Board of Directors.
     Section 2.12 Parent means an entity which directly or indirectly holds a
majority of the voting power or profits or capital interest of the Company.
     Section 2.13 Plan means the Flowserve Corporation Officer Severance Plan.
     Section 2.14 Reduction-in-Force means the separation of an Officer from
employment with the Company or an Affiliate because of a work force reduction,
restructuring, or other cost containment or business decision as designated by
the Administrator, in its sole and absolute discretion, from time to time.
     Section 2.15 Retirement means the termination of an Eligible Officer’s
employment for any reason other than for Cause, due to the Participant’s death
or Disability, or due to a Reduction-in-Force, or on or after the earlier of
(i) the Eligible Officer’s Early Retirement Date (as such term is defined within
the retirement plan in effect and in which such Eligible Officer participates on
the date of the Eligible Officer’s termination); or (ii) the Eligible Officer
attaining the normal retirement date (as such term is defined within the
retirement plan in effect and in which such Eligible Officer participates on the
date of the Eligible Officer’s termination, or if no such plan is in effect, age
65).
     Section 2.16 Separation from Service means a termination of services
provided by an Eligible Officer to the Company whether voluntarily or
involuntarily, other than for death or Disability, as determined by the
Administrator in accordance with Treas. Reg. § 1.409A-1(h). In determining
whether an Eligible Officer has experienced a Separation from Service, the
following provisions shall apply:
     (a) A Separation from Service shall occur when such Eligible Officer has
experienced a termination of employment with the Company. An Eligible Officer
shall be considered to have experienced a termination of employment when the
facts and circumstances indicate that the Eligible Officer and the Company
reasonably anticipate that either (i) no further services will be performed for
the Company after a certain date, or (ii) that the level of bona fide services
the Eligible Officer will perform for the Company after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
by such Eligible Officer (whether as an employee or an independent contractor)
over the immediately preceding thirty-six (36) month period (or the full period
of services to the Company if the Eligible Officer has been providing services
to the Company less than thirty-six (36) months).
     (b) If an Eligible Officer is on military leave, sick leave, or other bona
fide leave of absence, the employment relationship between the Eligible Officer
and the Company shall be treated as continuing intact, provided that the period
of such leave does not exceed six (6) months, or if longer, so long as the
Eligible Officer retains a right to reemployment with the Company under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds six (6) months and the
Eligible Officer does not retain a right to reemployment under an applicable
statute or by contract, the employment relationship shall be considered to be
terminated for purposes of this Plan as of the first day immediately following
the end of such six (6) month period. In applying the provisions of this

3



--------------------------------------------------------------------------------



 



Section 2.16, a leave of absence shall be considered a bona fide leave of
absence only if there is a reasonable expectation that the Eligible Officer will
return to perform services for the Company.
     Section 2.17 Severance Benefit means a benefit to which an Eligible Officer
may become entitled pursuant to Article III hereof.
     Section 2.18 Specified Employee means any Eligible Officer who is
determined to be a “key employee” (as defined under Section 416(i) of the Code
without regard to paragraph (5) thereof) for the applicable period, as
determined annually by the Administrator in accordance with Treas. Reg. §
1.409A-1(i). In determining whether an Eligible Officer is a Specified Employee,
the following provisions shall apply:
     (a) The Administrator’s identification of the individuals who fall within
the definition of “key employee” under Section 416(i) of the Code (without
regard to paragraph (5) thereof) shall be based upon the twelve (12) month
period ending on each December 31st (referred to below as the “identification
date”). In applying the applicable provisions of Section 416(i) of the Code to
identify such individuals, “compensation” shall be determined in accordance with
Treas. Reg. § 1.415(c)-2(a) without regard to (i) any safe harbor provided in
Treas. Reg. § 1.415(c)-2(d), (ii) any of the special timing rules provided in
Treas. Reg. § 1.415(c)-2(e), and (iii) any of the special rules provided in
Treas. Reg. § 1.415(c)-2(g); and
     (b) Each Eligible Officer who is among the individuals identified as a “key
employee” in accordance with part (a) of this Section 2.18 shall be treated as a
Specified Employee for purposes of this Plan if such Eligible Officer
experiences a Separation from Service during the twelve (12) month period that
begins on the April 1st following the applicable identification date.
     Section 2.19 Subsidiary means any entity in which the Company, directly or
indirectly, holds a majority of the voting power or profits or capital interest
of such entity.
Article III
Severance Benefits
     Section 3.1 Eligibility for Severance Benefits.
     (a) An Eligible Officer shall be entitled to receive a Severance Benefit in
accordance with this Article III only if the Administrator, in its reasonable
discretion, determines that:
     (i) the Eligible Officer’s employment with the Company or an Affiliate has
been involuntarily terminated as the result of a Reduction-in-Force or without
Cause. For purposes of clarity, an Eligible Officer shall be entitled to receive
a Severance Benefit only if such termination constitutes an involuntary
Separation from Service.
     (ii) the Severance Benefit described herein is not otherwise duplicative of
payments already owed to the Eligible Officer under an employment, pre-existing
retention, severance, change-in-control, or other special compensation agreement
or pursuant to any applicable laws.
     (iii) the Eligible Officer has not otherwise received and accepted an offer
of employment with (A) the Company, (B) an Affiliate, (C) another company
providing

4



--------------------------------------------------------------------------------



 



services to the Company or an Affiliate, or (D) any other company that entered
into an agreement with the Company or an Affiliate to purchase, acquire, or
transfer the stock or assets of the Company, an Affiliate, or a group, function
or part of the Company or an Affiliate.
     (iv) the Eligible Officer has not otherwise declined an offer of
employment, the terms of which would have permitted the Eligible Officer to
continue employment within fifty (50) miles of the location in which the
Eligible Officer performed substantially all of his or her services immediately
prior to the Reduction-in-Force, with (A) the Company, (B) an Affiliate,
(C) another company providing services to the Company or an Affiliate, or
(D) any other company that entered into an agreement with the Company or an
Affiliate to purchase, acquire, or transfer the stock or assets of the Company,
an Affiliate, or a group, function or part of the Company or an Affiliate.
     (v) the Eligible Officer has not terminated from the Company or an
Affiliate for any of the following reasons:
     (A) death,
     (B) Disability,
     (C) resignation,
     (D) Retirement, or
     (E) discharge for Cause.
     (vi) the Eligible Officer continues to comply with the provisions of any
written agreement in effect between the Eligible Officer and the Company (or any
of its Affiliates) that contains non-competition, confidentiality and/or
non-solicitation provisions, including, without limitation, the terms and
conditions of any Restrictive Covenant Agreement by and between the Company and
the Eligible Officer.
     (vii) the Eligible Officer has executed and timely provided a release and
covenant not to sue in a form reasonably satisfactory to the Company.
     (b) Notwithstanding anything herein to the contrary, if an Eligible Officer
has otherwise satisfied the criteria described in Section 3.1(a) above and is
rehired by the Company or an Affiliate, such Eligible Officer’s entitlement to
further Severance Benefit payments shall cease immediately, unless the
Administrator, in its sole and absolute discretion, determines that the
relationship between the former Eligible Officer and the Company or Affiliate
for whom services are being provided constitutes a non-employee consulting
relationship and that continued payment of such benefits is permitted by
applicable law without adverse consequences to either the Company or the
Eligible Officer, including, without limitation, Section 409Aof the Code, as
determined by the Administrator in its sole discretion. Regardless of the nature
of a former Eligible Officer’s relationship with the Company or Affiliate, if
such former Eligible Officer provides services to or for the Company or an
Affiliate following a Reduction-in-Force, such former Eligible Officer shall not
be obligated to repay any Severance Benefits that have been paid pursuant to
this Plan.

5



--------------------------------------------------------------------------------



 



     Section 3.2 Salary Continuation.
     (a) Salary continuation benefits paid to an Eligible Officer who has
satisfied the applicable requirements reflected in Section 3.1 above shall be
based upon the amounts determined under Section 3.2(b) below and shall continue
until the earlier of:
     (i) the date that is twenty-four (24) months following the Eligible
Officer’s termination of employment, or
     (ii) the date the Eligible Officer fails to comply with the provisions of
any written agreement in effect between the Eligible Officer and the Company (or
any of its Affiliates) that contains non-competition, confidentiality and/or
non-solicitation provisions, including, without limitation, the terms and
conditions of any Restrictive Covenant Agreement by and between the Company and
the Eligible Officer.
     (b) The amount of each salary continuation benefit payment that shall be
paid to an Eligible Officer during the applicable salary continuation period
described in Section 3.2(a) above, shall be calculated by the Administrator, in
its sole and absolute discretion, by dividing the Eligible Officer’s annual base
salary (excluding all bonuses and financial perquisites) immediately prior to
the Eligible Officer’s termination of employment by the number of regularly
scheduled paydays on which the Eligible Officer would have otherwise been paid
during the year if a termination of employment had not occurred; provided,
however, that if an Eligible Officer is on an approved short-term disability
leave or on designated leave pursuant to the Family and Medical Leave Act or
other similar law, such Eligible Officer’s salary continuation benefits shall be
based upon the Eligible Officer’s salary immediately preceding the inception of
the leave.
     (c) Salary continuation benefits shall commence on the date that would have
otherwise been the Eligible Officer’s next regularly scheduled payday following
the later of (i) the Eligible Officer’s termination of employment or (ii) the
expiration of the revocation period provided in the release executed by the
Eligible Officer in connection with this Plan. Notwithstanding the foregoing, if
the Eligible Officer is a Specified Employee, to the extent any amount payable
pursuant to this Section 3.2 is subject to, and not otherwise exempt from the
requirements of Section 409A of the Code, no payment of such amount shall be
made before the first day after the end of the six (6) month period immediately
following the date on which the Eligible Officer experiences a Separation from
Service, or if earlier, on the date of the Eligible Officer’s death.
     (d) Notwithstanding anything in Section 3.2(b) above to the contrary, to
the extent an Eligible Officer is on an approved short-term disability leave or
on designated leave pursuant to the Family and Medical Leave Act or other
similar law, such Eligible Officer’s salary continuation benefits shall be based
upon the Eligible Officer’s salary or regular hourly wage immediately preceding
the inception of the leave.
     (e) Each amount that is paid to an Eligible Officer pursuant to this
Section 3.2 shall be treated as a separate payment for purposes of Section 409A
of the Code.
     Section 3.3 Annual Incentive Plan Bonus.
     (a) In addition to the salary continuation benefit described in Section 3.2
above, each Eligible Officer who is terminated by the Company or an Affiliate in
connection with a Reduction-in-Force or without Cause shall be entitled to
receive a lump-sum payment

6



--------------------------------------------------------------------------------



 



substantially equivalent to the annual incentive payment such Eligible Officer
would have otherwise received under the Company’s annual incentive plan if
(i) the Company satisfied the targeted performance results established under the
Flowserve Corporation annual incentive plan for the performance period in which
the Eligible Officer’s termination of employment occurs, and (ii) the Eligible
Officer had been employed at the end of such performance period and otherwise
eligible for a payment under the Company’s annual incentive plan.
     (b) Payment of annual target incentive payments described in Section 3.3(a)
above, shall be made at the same time as payments are made under the Company’s
annual incentive plan; provided, however, if the Eligible Officer is a Specified
Employee, to the extent any amount payable pursuant to this Section 3.3 is
subject to, and not otherwise exempt from the requirements of Section 409A of
the Code, no payment of such amount shall be made before the first day after the
end of the six (6) month period immediately following the date on which the
Eligible Officer experiences a Separation from Service, or if earlier, on the
date of the Eligible Officer’s death.
Article IV
Claims Procedures
     Section 4.1 Initial Claim. If an individual makes a written request
alleging a right to receive benefits under this Plan or alleging a right to
receive an adjustment in benefits being paid under the Plan, the Administrator
shall treat it as a claim for benefits. All claims for benefits under the Plan
shall be sent in writing to the Administrator and must be received within thirty
(30) days after the effective date of the Eligible Officer’s termination of
employment. If the Administrator, in its sole and absolute discretion,
determines that a claimant is not entitled to receive all or any part of the
benefits claimed, the Administrator will inform the claimant in writing of its
determination and an explanation regarding the reason for its determination.
     Section 4.2 Initial Claim Determination.
     (a) Once the Administrator makes a determination regarding a claim, the
Administrator will send, by means of the U.S. mail, hand delivery or e-mail, a
written notice providing:
     (i) the Administrator’s determination,
     (ii) the basis for the determination (along with appropriate references to
pertinent provisions on which the denial is based),
     (iii) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material is necessary, and
     (iv) the procedure that must be followed to obtain a review of the
determination, including a description of the appeals procedure and how to bring
a civil action for benefits under section 502(a) of ERISA.
     (b) The initial claim determination notice described above will be provided
within a reasonable period of time, but no later than 90 days from the day the
Administrator received the claim, unless grounds for an extension (reflected in
Section 4.2(c) below) exist.

7



--------------------------------------------------------------------------------



 



     (c) Grounds for an extension may arise in certain instances when the
Administrator, for reasons beyond its control, cannot make a determination
within the initial 90-day period. In such situations, the Administrator, acting
in its sole and absolute discretion, may extend the initial 90-day period for up
to an additional 90 days (for a total of 180 days); provided the Administrator:
     (i) determines that an extension is necessary due to matters beyond its
control, and
     (ii) provides the claimant with written notice (which may be communicated
by mail, hand delivery, or e-mail) prior to the expiration of the initial
determination period that:
     (A) an extension is necessary,
     (B) the reason for the extension, and
     (C) when a determination is expected to be rendered.
     Section 4.3 Appeal of a Denied Claim.
     (a) If a claim for benefits is denied, either in whole or in part, and the
claimant wants to contest such denial, the claimant must appeal the
Administrator’s denial by requesting a review of the claim by the Appeals
Administrator. A claimant has the following rights if a claim for benefits is
denied (whether in whole or in part):
     (i) an opportunity to request an appeal,
     (ii) the ability to submit written comments, documents, records and other
information in connection with the appeal, and
     (iii) reasonable access to, and copies of, all documents, records, and
other information relevant to the denied claim at no charge.
     (b) If a claimant chooses to file an appeal of a claim that was denied in
whole or in part, the request for review must be received within 60 days of the
date in which the claimant received notice from the Administrator indicating
that the initial claim was denied.
     (c) The review of an initial adverse determination by the Appeals
Administrator will take into account all comments, documents, records and other
information that has been submitted, without regard to whether such information
was submitted and considered by the Administrator in the initial determination.
     (d) In reviewing appeals, no deference will be given to an initial adverse
benefit determination by the Administrator, and the review itself will be
conducted by an appropriate named fiduciary who is neither the individual who
made the adverse benefit determination that is the subject of the appeal nor the
subordinate of such individual.
     (e) If, following an appeal, a claim is denied, either in whole or in part,
after a review of the appeal and any additional information that a claimant has
submitted, a notice containing the following information (which will be provided
in writing by U.S. mail, hand

8



--------------------------------------------------------------------------------



 



delivery, or e-mail) will be provided within a reasonable period of time, but
not later than sixty (60) days from the date that a request for a review was
received, unless grounds for an extension reflected in Section 4.3(f) below
exist:
     (i) the specific reason or reasons for the decision, including any adverse
determinations,
     (ii) references to the specific provisions on which the determination was
based,
     (iii) a statement describing how to request reasonable access to, and
copies of, all documents, records, and other information that is relevant to the
denied claim (free of charge),
     (iv) a description of any voluntary appeals procedure, if any, and how to
obtain information about such procedure, and
     (v) the ability to bring a cause of action for benefits under section
502(a) of ERISA.
     (f) Grounds for an extension may arise in certain instances when, due to
events beyond the Appeals Administrator’s control, a decision cannot be made
within the initial 60-day period. In such situations, the initial 60-day period
may be extended for up to an additional 60 days (for a total of 120 days);
provided:
     (i) a determination is made that an extension is necessary due to matters
beyond the Appeals Administrator’s control, and
     (ii) the claimant is provided with written notice (which may be
communicated by mail, hand delivery, or e-mail) prior to the expiration of the
initial determination period that:
     (A) an extension is necessary,
     (B) the reason for the extension, and
     (C) when a determination is expected to be rendered.
Article V
Adoption of the Plan by Affiliates
     This Plan may be adopted by any Affiliate of the Company if the
Organization and Compensation Committee or its delegate approves such adoption.
Upon such adoption, the provisions of the Plan shall be fully applicable to the
Eligible Officers of that Affiliate. At any time that an Affiliate ceases to
qualify as an Affiliate, it shall no longer be eligible to participate hereunder
and any Eligible Officers in its employ shall no longer be eligible to receive
benefits under this Plan.

9



--------------------------------------------------------------------------------



 



Article VI
Duration, Amendment and Termination
     Section 6.1 Duration. This Plan shall continue in full force and effect
from the Effective Date until December 31, 2011 unless extended or earlier
terminated by action of the Organization and Compensation Committee or its
delegate.
     Section 6.2 Termination and Amendment. Although the Company hopes and
expects to continue the Plan for a five (5) year period, the Plan may be
amended, changed, replaced, extended or terminated by the Organization and
Compensation Committee or its delegate at any time, in its sole and absolute
discretion. The Organization and Compensation Committee or its delegate shall
have full authority to amend any provision of the Plan to reduce, eliminate or
alter benefits payable hereunder, or to alter, in any way, the criteria for
eligibility to participate herein.
     Section 6.3 Form of Amendment. The form of any Amendment of the Plan shall
be a written instrument signed by any person authorized to sign by the
Organization and Compensation Committee or its delegate. An Amendment of the
Plan in accordance with the terms hereof shall automatically effect a
corresponding amendment to the rights of all Eligible Officers hereunder.
Article VII
Miscellaneous
     Section 7.1 Employment Status. This Plan does not constitute a contract of
employment or impose upon the Company or any Affiliate any obligation to retain
the Eligible Officer as an employee, to change or not change the status of the
Eligible Officer’s employment, or to change the Company’s policies or those of
its Affiliates regarding termination of employment.
     Section 7.2 Validity and Severability. The invalidity or unenforceability
of any provision of the Plan shall not affect the validity or enforceability of
any other provision of the Plan, which shall remain in full force and effect,
and any prohibition or unenforceability in any jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.
     Section 7.3 Governing Law. To the extent not preempted by ERISA, the
validity, interpretation, construction and performance of the Plan shall in all
respects be governed by the laws of Texas, without reference to principles of
conflict of law.
     Section 7.4 Funding. The Plan is funded through the general assets of the
Company and all payments of Severance Benefits with respect to a particular
Eligible Officer shall be paid from the general assets of the Company. Neither
the Company nor the Administrator shall have any obligation to establish a trust
or fund for the payment of benefits under the Plan or to insure any of the
benefits under the Plan. None of the officers, members of the Board of
Directors, or agents of the Company, any Affiliate or the Administrator
guarantees in any manner the payment of benefits hereunder.
Article VIII
General Information

         
     Section 8.1
  Official Plan Name.   Flowserve Corporation Officer
Severance Plan

10



--------------------------------------------------------------------------------



 



         
     Section 8.2
  Plan Sponsor and Plan Administrator.   Flowserve Corporation
5215 N. O’Connor Blvd.
Irving, TX 75039
(972) 443-6500
 
       
     Section 8.3
  Employer Identification Number.   31-0267900
 
       
     Section 8.4
  Plan Number.   504
 
       
     Section 8.5
  Plan Year.   January 1 through December 31
 
       
     Section 8.6
  Type of Plan.   Welfare benefit plan providing
severance benefits to certain
officers in the event of a
reduction-in-force or
termination without Cause.
 
       
     Section 8.7
  Type of Administration.   The Plan is administered by the
Plan Administrator.
 
       
     Section 8.8
  Claims Administrator.   The Plan Administrator for the
Flowserve Corporation Officer
Severance Plan
Flowserve Corporation
5215 N. O’Connor Blvd.
Irving, TX 75039
(972) 443-6500
 
       
     Section 8.9
  Agent for Service of Legal Process.   Flowserve Corporation
General Counsel
5215 N. O’Connor Blvd.
Irving, TX 75039
(972) 443-6500
 
       
     Section 8.10
  Funding.   The Plan is funded through the
general assets of the Company.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
this 10th day of December, 2008.

            FLOWSERVE CORPORATION
      /s/ Ronald F. Shuff       Ronald F. Shuff      Senior Vice President,
Secretary and General Counsel     

12